Citation Nr: 1644308	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  14-28 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.

2.  Entitlement to an initial compensable rating for a left knee disability.

3.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) (claimed as gastritis).

4.  Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1988 to March 1996, and from October 2003 to February 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In the July 2014 substantive appeal, the Veteran indicated that he desired a video conference hearing before a member of the Board in conjunction with his appeal.  A hearing was scheduled for November 12, 2014.  The Veteran did not appear for the hearing and no good cause has been presented for not appearing.  Therefore, the Veteran's request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (2015).

The Board notes that the Veteran filed a notice of disagreement (NOD) with respect to an October 2014 rating decision that denied service connection for numbness of a right finger/hand disorder, service connection for a sleep disorder, and service connection for sinusitis.  In September 2015 the RO acknowledged receipt of the NOD and is taking additional action.  As such, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As the NOD has been recognized and additional action is pending at the RO, Manlincon is not applicable in this case.

The Board further notes that service connection for gastritis and service connection for a lumbar spine disorder were initially considered in a January 1997 rating decision.  The issues were denied because service treatment records were unavailable at that time and there was no evidence that the disorders were incurred in or caused by service.  Thereafter, in June 2010, VA received the Veteran's service treatment records.  Under such circumstances, there is no need to undertake a new and material evidence analysis to determine if the claim should be reopened.  In this regard, 38 C.F.R. § 3.156 (c) specifically provides that in such a case the claim will be reconsidered.  Accordingly, the Board finds that the issues of entitlement to service connection for gastritis and service connection for a lumbar spine disorder are in appellate status under a merits analysis.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) an initial compensable rating for a left knee disability; and 
(2) service connection for a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right shoulder disability was manifested by pain, with range of motion in flexion to 110 degrees and abduction to 125 degrees.

2.  The Veteran has currently diagnosed GERD.

3.  The Veteran experienced symptoms of a gastrointestinal disorder during active service and has experienced symptoms of GERD since leaving active service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5019, 5201 (2015).

2.  The criteria for service connection for a gastrointestinal disorder, to include GERD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The claim of service connection for GERD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for GERD), no conceivable prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in July 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 


In regard to the initial rating claim for the right shoulder disability on appeal, the notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA treatment records, and the Veteran's statements.

In addition, the Veteran was afforded an adequate VA examination regarding the right shoulder disability in May 2014 (in Virtual VA).  The Veteran's history was taken and complete examination was conducted that included specific clinical measures such as range of motion testing.  Conclusions reached and diagnoses given were consistent with the examination report.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue for a higher initial rating for the service-connected right shoulder disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board notes that in a December 2014 Informal Hearing Presentation, the Veteran's representative requested, in pertinent part, that the Veteran be afforded new VA examination to assist in determining the current severity of the right shoulder disability.  Specifically, the representative indicated that the Veteran's right shoulder had increased in disability level, but did not indicate how it had worsened since the last VA examination.  This is not, however, an allegation of worsening that would require remanding for a new examination.  Generally, reexamination is warranted when there is evidence indicating that there has been a material change in the severity of a service-connected disability.  38 C.F.R. § 3.327(a).  Here, the representative's statement of "worsening" was made in the context of his advocacy for the Veteran; the representative's arguments are not "evidence."  It is important to note that the Veteran himself has not alleged that his condition had worsened in any way.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95.  The last examination report from 2014 was thorough and consistent with the Veteran's statements as to the symptoms and impairment he experiences.  

Further, the representative argued the exam was not adequate as the examiner did not discuss the impact of flare-ups on regarding the right shoulder.  The examiner did not inquire and discuss what occurred during flare-ups, how often they occurred, and the impact/limitations that the flare-ups placed on the Veteran's mobility and way of life.  After a review of the May 2014 VA shoulder examination, the Board finds that a new VA examination is not warranted as the examiner adequately addressed the Veteran's symptoms, to include flare-ups.  Specifically, the examination report noted that the Veteran's current complaints, including intermittent right shoulder pain which continued about 75 percent of the time.  Increased pain (or flare-ups) was noted to occur with exercise, use, or carrying over 15-20 pounds.  The Veteran used over-the counter pain medication to alleviate symptoms.  The examiner also performed repetitive use testing when conducting range of motion testing for the right shoulder.  As such, it appears that the examiner adequately addressed the Veteran's complaints and flare-ups of right pain and other symptoms. 

For these reasons, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria

Disability ratings are based on the average impairment of earning capacity resulting from the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

In a claim arising from the Veteran's dissatisfaction with the initial disability rating assigned pursuant to a grant of service connection, it is essential to review the Veteran's complete medical history to ensure that the rating accurately reflects the elements of disability present.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2, 4.41; see generally Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must determine whether the Veteran's history, from the date of initial application for service connection to the present, illustrates differing levels of severity of symptomatology over distinct time periods warranting different disability ratings for each distinct "stage."  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (("[S]taged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.").

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology; or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id. 

When evaluating disability of a joint, VA must consider evidence of less movement than normal, more movement than normal, weakened movement, excess fatigueability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse, as well as instability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).  VA must also consider further limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Burton v. Shinseki, 25 Vet. App. 1, 1-2 (2011); 
38 C.F.R. § 4.59.  However, while pain may cause functional loss, pain, by itself, does not constitute further compensable functional loss unless there is evidence of pain of such severity that it affects the normal working movements of the body. Mitchell, 25 Vet. App. at 36.  Where the diagnostic code is not predicated on the loss of range of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Rating Analysis for Right Shoulder Disability

The Veteran essentially maintains that his right shoulder disability is more severe than what is contemplated by the currently assigned 10 percent rating.  

The Veteran's right shoulder disability, diagnosed in part as status post separation and degenerative joint disease, is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201-5019, which provides that bursitis will be rated on limitation of motion of the affected part, "as arthritis, degenerative."  Diagnostic Code 5010 governs arthritis due to trauma, substantiated by X-rays findings.  Diagnostic Code 5010 simply directs the rating specialist to rate in accordance with degenerative arthritis.  Diagnostic Code 5003 (degenerative arthritis) rates by analogy to limitation of motion of the joint affected.  Diagnostic Code 5003 also provides a 10 percent rating where limitation of motion cannot be objectively confirmed.

The normal range of motion of the shoulder is 0 to 180 degrees of flexion, 0 degrees to 180 degrees of abduction, 0 degrees to 90 degrees of external rotation, and 0 degrees to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate I (2015). Limitation of motion of the arm at the shoulder is rated under Diagnostic Code 5201, which provides for a 20 percent rating when the range of motion of the major arm is limited to shoulder level.  A 30 percent rating is assigned when range of motion of the major arm is midway between the side and shoulder level.  A maximum 40 percent evaluation when the range of motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

The evidence includes a May 2014 VA examination (in Virtual VA).  During the evaluation, the Veteran reported that his right shoulder pain intermittently continued about 75 percent of the time.  Increased pain was noted with exercise, use, or carrying over 15-20 pounds.  The Veteran used over-the counter pain medication to alleviate symptoms.  The examiner indicated that the Veteran was right hand dominant.  Range of motion testing revealed right shoulder flexion limited to 110 degrees, with pain starting at 110 degrees.  Abduction was limited to 125 degrees with pain beginning at 125 degrees.  The Veteran was able to perform repetitive use testing and range of motion remained the same after 3 repetitions.  The examiner noted that the Veteran had less movement than normal and pain on movement.  There was no localized tenderness or guarding of the right shoulder.  Strength was normal and there was no ankylosis.  Tests regarding rotator cuff conditions were all negative.  There was no history of recurrent dislocation or mechanical symptoms.  

Upon review of all the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the initial rating period on appeal.  In this regard, the evidence does not demonstrate that the Veteran's right shoulder was limited to motion at shoulder level as required for a higher rating of 20 percent under Diagnostic Code 5201.  As indicated in the May 2014 VA examination, with consideration of the point at which pain began, flexion of the right shoulder was to 110 degrees and abduction was to 125 degrees.  The Board finds that such movements are not reflective of motion limited to shoulder level.  As such, a higher rating under Diagnostic Code 5201 is not warranted.

The Board has also considered the application of Diagnostic Code 5200 for disabilities involving ankylosis of the scapulohumeral articulation; Diagnostic Code 5202 for other impairment of the humerus to include recurrent dislocation, fibrous union, non union or flail shoulder; and Diagnostic Code 5203 impairment of the clavicle/scapula to include nonunion with loose movement.  However, there is no evidence of ankylosis, recurrent dislocation, fibrous union, non union, flail shoulder, or nonunion of the clavicle or scapula with loose movement involving either shoulder joint for the initial rating.  No such findings for the shoulder are shown in the May 2014 VA examination report or elsewhere in the record. 

Therefore, consideration of an initial rating in excess of 10 percent is not warranted under these codes.  The Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's right shoulder disability for the initial rating period on appeal.

In reaching the above conclusions, the Board has considered the Veteran's functional loss due to pain or due to weakness, fatigability, lack of endurance, or pain on movement of the right shoulder joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The Veteran has complained about pain, and he is competent to describe this pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His statements regarding painful motion are also supported by the medical evidence.  However, pain alone is not a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. 
§ 4.40.

The evidence demonstrates that the Veteran has movement, albeit painful movement, beyond the range required for higher evaluations under Diagnostic Code 5201.  Additionally, while some functional loss and/or functional impairment of the shoulder with less movement than normal and pain on movement was shown during the VA examination, the evidence does not demonstrate that these symptoms result in increased functional limitation.  Specifically, range of motion testing conducted in the VA examination revealed that the Veteran was able to achieve the same range of motion after repetitive use.  As such, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his service-connected right shoulder disability to warrant a higher rating for right arm restrictions under Diagnostic Code 5201.

For these reasons, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right shoulder disability.  

The Board notes that the Veteran has complained of numbness in his right hand and fingers.  In a rating decision dated in October 2014, the RO denied service connection for numbness of the right hand and finger.  As noted in the Introduction section above, in September 2015, the RO acknowledged receipt of the NOD and is taking additional action on this issues.  As such, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the NOD has been recognized and additional action on the NOD is pending at the RO, a remand is not applicable in this case regarding this issue.  If service connection were ultimately granted, the Veteran would receive a separate disability rating for such neurological symptoms, so the pending claim is in no way intertwined with the orthopedic rating currently on appeal.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's right shoulder disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Veteran's right shoulder disability is manifested by pain and some limitation of motion.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for limitation of the shoulder (Diagnostic Code 5201) and contemplate ratings based on motion limited due to multiple orthopedic factors that include pain and instability.  38 C.F.R. §§ 4.40, 4.45, 4.59.

In this case, comparing the Veteran's right shoulder and disability level and the symptomatology listed in the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's right shoulder, the Board finds that the criteria for referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of GERD is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).


When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for GERD

The Veteran essentially contends that he has a gastrointestinal disorder that first manifested in service. 

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran had symptoms of, treatment for, and diagnosis of a gastrointestinal disorder in service.

Service treatment records include an undated treatment note where the Veteran was diagnosed with probable acute gastritis.  A following April 1989 treatment record shows that the Veteran was seen for diarrhea and intermittent cramping with sharp pains.  A separate April 1989 treatment record shows that the Veteran was assessed as having "gastroenteritis, mild dehydration."  In August 1989, the Veteran was noted to have been coughing up blood and vomiting for 3 weeks.  He was diagnosed with PUD (peptic ulcer disease).  In January 1990, the Veteran complained of a burning sensation in his stomach for 1-2 days.  It was noted that the Veteran had a history of ulcers for the past 6 months.  The Veteran indicated that the pain felt the same as when he was diagnosed with ulcers.

In a November 1995 report of medical history, conducted at service separation from the Veteran's first period of active duty service, a clinical evaluation of the Veteran's abdomen was normal and a stomach disorder, to include gastritis, was not noted.  However, in the January 1996 report of medical history, completed by the Veteran at separation from his first period of service, the Veteran specifically checked "YES" as to having frequent indigestion. 


The evidence also includes a July 1996 VA stomach examination.  During the evaluation, the Veteran reported a history of upper gastrointestinal symptoms dating back to when he was stationed at FT. Bragg, North Carolina in 1989.  He said he became ill, nauseated, and vomited while running PT.  As far as he could remember, the Veteran had no upper GI x-rays and had not had an EGD examination.  The Veteran indicated that he had been symptomatic since that time and stated, "I eat TUMS all the time."  He reported chronic epigastric burning without nausea and vomiting.  Examination of the abdomen was unremarkable.  Diagnostic testing was conducted.  The examiner then diagnosed the Veteran with "chronic dyspepsia [i.e., indigestion], status post an acute episode of gastritis."  

In a March 2003 report of medical examination, conducted at service entrance into the Veteran's second period of active duty service, a clinical evaluation of the Veteran's abdomen was normal.  There was no indication of a gastrointestinal disorder.  In a January 2005 Post-Deployment Health Assessment, the Veteran indicated that he had diarrhea and vomiting during his deployment, but not frequent indigestion.   

The Veteran was afforded a VA examination in May 2014 (in Virtual VA).  During the evaluation, the Veteran reported that he had been on over-the-counter antacid for 10 years.  He experienced upper belly burning and heartburn.  The examiner indicated that the Veteran had a previous diagnosis of gastritis.  It was then opined that the Veteran's condition was less likely than not caused by or incurred in service.  In support of this opinion, the examiner indicated that the April 1989 service treatment record included a diagnosis of acute gastritis with weakness and dizziness.  In August 1989, the Veteran was diagnosed with PUD; however, there was no definitive diagnostics or treatment for PUD.  To date, the examiner indicated that the Veteran's labs were also negative for PUD and his other GI labs were within normal limits.  The examiner then stated that he was not able to relate the Veteran's current subjective symptoms some 25 years later to 3 isolated incidents of gastric upset while in service without resorting to mere speculation.


The Board finds the May 2014 VA medical opinion to be of limited probative value.  Specifically, although the examiner indicated that there were only 3 isolated incidents of a gastrointestinal symptoms in service, the evidence shows that the Veteran was seen 5 times for symptoms relating to his stomach and was diagnosed with PUD and gastroenteritis in service.  Further, the May 2014 VA examiner did not discuss the July 1996 VA examination, conducted only four months following service separation from the Veteran's first period of active duty service, which diagnosed the Veteran with "chronic dyspepsia," (a.k.a. indigestion).  Moreover, post-service VA treatment records (in Virtual VA) show a current diagnosis of GERD for which the Veteran has been prescribed medication.  See e. g., July 2014 VA treatment record.  

Upon review of all the evidence of record, lay and medical, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed gastrointestinal disorder is related to service.  The Veteran's contemporaneous report of gastrointestinal symptoms during service, diagnoses of gastrointestinal disorders in service and within months of leaving active service, and complaints of symptoms of GERD in his post-service VA treatment records tend to show that the Veteran's currently diagnosed gastrointestinal disorder had its onset during service, that is, that it was "incurred coincident with" active service.  See 38 C.F.R. § 3.303 (a). 

While the VA examiner opined that the Veteran's gastrointestinal disorder was not etiologically related to his active service, this opinion has been afforded limited probative weight for the reasons discussed above.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for a gastrointestinal disorder, to include GERD, have been met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





[Continued on Next Page]
ORDER

An initial rating in excess of 10 percent for a right shoulder disability is denied.

Service connection for a gastrointestinal disorder, to include GERD, is granted. 


REMAND

Left Knee Disability

In a December 2014 Informal Hearing Presentation, the Veteran's representative requested, in pertinent part, that the Veteran be afforded a new VA examination to assist in determining the current severity of the Veteran's left knee disability.  Specifically, the representative argued that the 2014 examination was inadequate as the examiner did not discuss the impact of flare-ups on regarding the left knee.  The examiner did not inquire and discuss what occurred during flare-ups, how often they occurred, and the impact/limitations that the flare-ups placed on the Veteran's mobility and way of life.  

The Veteran was afforded a knee examination in May 2014 (in Virtual VA).  A diagnoses of arthralgia of the left knee was indicated.  Although the examiner indicated that the Veteran did not report flare-ups associated with his knee disability, the examiner noted that the Veteran continued to have throbbing in the left knee 80 percent of the time, which was worse with weather changes.  The Veteran denied dislocation or falling, but stated that the left knee made a "crackling noise and gives way intermittently."  He reported that he caught himself "weekly" when the knee gave way.  The Veteran also noted that he used over-the-counter pain medication, massage and heat to alleviate symptoms.  The examiner also performed repetitive use testing when conducting range of motion testing for the left knee.  As such, it appears that the examiner adequately addressed the Veteran's complaints and flare-ups of knee pain and other symptoms. 

Nonetheless, the Board finds the May 2014 VA knee examination to be inadequate inasmuch as no response was provided for the Veteran's left knee medial-lateral instability test.  The examiner also did not offer any explanation why the test was not conducted, especially given the Veteran's complaints that his knee gives way.  As such, the medical evidence of record is insufficient and the claim must be remanded for a new examination, particularly as there is a question of whether a separate evaluation is warranted for instability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Lumbar Spine Disorder

The Veteran maintains that he has a low back disorder that was incurred in service.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-03. Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.304 (b) (2015). 

The following information is provided for the benefit of the VA examiner.

The Veteran has been diagnosed with degenerative joint disease of the lumbar spine and scoliosis.  See May 2014 and July 1996 VA examination reports. 

In a November 1988 report of medical examination, conducted at service entrance, a clinical evaluation of the Veteran's spine was normal.  Although the Veteran denied recurrent back pain in a November 1988 report of medical history, the physician's summary indicated "mild scoliosis."  

Service treatment records also include a September 1990 radiology consult note where the Veteran was seen for twisting his back while playing softball.  He complained of pain in the lumbosacral area.  X-rays at that time did not show any evidence of soft tissue or vertebral abnormality and the S-1 joints were normal.  

The evidence also includes a service treatment note (date illegible) where the Veteran was diagnosed with a lumbosacral strain/sprain after playing volleyball.  In a January 1996 report of medical history, completed by the Vetera at service separation, he specifically checked "YES" as to having recurrent back pain.  However, a November 1995 report of medical examination at service separation found that a clinical evaluation of the Veteran's spine was normal.  

In a March 2003 enlistment examination (second period of active duty service), a clinical evaluation of the Veteran's spine was normal.  While stationed in Iraq, in March 2004, the Veteran was evaluated with low back pain after lifting heavy pots.  During the evaluation, the Veteran reported that he had scoliosis of the spine.  He was diagnosed with a low back strain acute, with evidence of neurologic involvement and a history of scoliosis.  In a following March 2004 service treatment record, the Veteran reported some improvement in his back pain, but still indicated some "pinprick" sensation in the right foot.  An assessment of "low back stain-improved" was noted.  In a January 2005 post-deployment health assessment, the Veteran checked "YES" as to having back pain during his deployment and at the time of the evaluation.  

The evidence also includes a July 1996 VA spine examination conducted four months after service separation in March 1996, but prior to enlistment into his second period of active duty service in October 2003.  During the evaluation, the Veteran reported that he developed back pain in 1983, prior to service entrance.  After it became chronic he consulted a doctor who made an examination and did x-rays.  The diagnosis was scoliosis.  No treatment was given.  The Veteran also indicated that he injured his back playing sports while stationed in Germany in 1991.  He was treated conservatively, but reported continued back pain at times.  After performing x-rays of the lumbar spine, the examiner diagnosed the Veteran with thoracolumbar scoliosis and chronic lumbosacral strain.  

The Veteran was afforded a VA examination in May 2014.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine.  It was then opined that the Veteran's lumbar spine disorder was not incurred in service and was not otherwise related to service.  In support of this opinion, the examiner indicated that lumbar spine films in service in September 1990 were negative.  The examiner also noted that lumbar spine films in July 1996 (VA examination) noted Spina Bifida S1 (scoliosis), which the examiner noted was a congenital anomaly not related to military service.  Further, lumbar spine films in May 2014 showed minimal disc space narrowing at L5-S1 at same location as the congenital spina bifida.  The examiner then noted that "I can not say without resorting to mere speculation that Veteran's current minimal L-Spine disk narrowing is not a normal progression of his pre-exiting Spina Bifida S1."

In a May 2014 addendum opinion (in Virtual VA), it was opined that the Veteran's current lumbar spine discomfort was less likely than not related to service based on the Veteran's complaints of mild mechanical low back pain while loading a truck in 2004.  According to the examiner, this was abated with rest and anti-inflammatory
medications.  Since service discharge and at age 47, the Veteran's x-rays showed age-related findings.  The Veteran's spinal condition was noted to be related to his age, weight, and the fact that his x-rays revealed mild degenerative changes consistent with age, as well as a congenital spina bifida occulta S1.

Regarding the diagnosis of degenerative changes, the May 2014 VA examiner offered a negative nexus opinion, but the opinion appears to be based upon the potentially inaccurate fact that the Veteran's back pain was abated with rest and anti-inflammatory medications in 2004.  Instead, the evidence shows that in a March 2004 follow-up treatment record, the Veteran reported some improvement in his back pain, but still indicated some "pinprick" sensation in the right foot.  An assessment of "low back stain-improved" was noted.  Moreover, in a January 2005 post-deployment health assessment, the Veteran checked "YES" as to having back pain during his deployment and at the time of the evaluation.  This evidence shows that the Veteran had various complaints of back pain throughout service, not only in 2004.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records from VA Fayetteville dated from July 2014 to the present.

2. The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected left knee disability.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must indicate that these records have been reviewed.

3.  Obtain an addendum opinion from the May 2014 VA examiner, or another appropriate clinician, regarding the nature and etiology of the Veteran's claimed back disorders, to include scoliosis and degenerative changes of the lumbar spine.  The electronic claims folder should be made available to the examiner.  The Board leaves it to the discretion of the examiner to determine whether a physical examination is required.    

The examiner is asked to address the following questions:

(a)  Is the Veteran's scoliosis a defect or disease?

(b)  If the Veteran's scoliosis is a congenital DEFECT, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from additional disability (e. g., DDD or DJD) due to aggravation of the defect during service because of a superimposed disease or injury?

(c)  If the Veteran's scoliosis is a congenital DISEASE, is it clear and unmistakable that the Veteran's pre-existing scoliosis WAS NOT aggravated beyond the natural progress of the disorder during his service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

(d)  For all other diagnosed conditions (i.e., DJD, DDD) is it at least as likely as not (50 percent probability or greater) that the current back disorder was incurred in service or is otherwise etiologically related to service?

The examiner must provide a rationale for all opinions reached.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion.

4.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the AOJ must re-adjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the AOJ must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


